UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7855



ANDRE DRAYTON,



                                           Petitioner - Appellant,

          versus


A. D. ROBINSON, Warden,

                                            Defendant -   Appellee.




                            No. 05-7892



ANDRE DRAYTON,



                                           Petitioner - Appellant,

          versus


A. D. ROBINSON, Warden,

                                            Defendant -   Appellee.
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-05-840-1)


Submitted: March 23, 2006                  Decided: March 30, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andre Drayton, Appellant Pro Se. Stephen R. McCullough, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In these consolidated appeals, Andre Drayton, a state

prisoner, seeks to appeal the district court’s order* denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).              The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000).         A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies    this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).          We have independently

reviewed the record and conclude that Drayton has not made the

requisite     showing.     Accordingly,    we   deny    certificates     of

appealability and dismiss the appeals.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.                                     DISMISSED


      *
      The order Drayton seeks to appeal in No. 05-7855 was vacated
by the district court pursuant to Fed. R. Civ. P. 60(a).
Therefore, that appeal is moot.     We have reviewed the district
court’s order entered on November 17, 2005, which Drayton seeks to
appeal in No. 05-7892.

                                 - 3 -